*665On Rehearing.
PROVO STY, J.
The town of Mechanics-ham, now Gretna, situated on the right bank of the Mississippi river, opposite New Orleans, in the parish of Jefferson, was formerly incorporated and under the government of trustees, who had legislative authority to lease the space between the river and the front street of the town. The law which conferred this authority however (Act No. 20, 1858, p. 15), expressly required that “the front of each street perpendicular to the river shall be left free and open to the public use.” But by Act No. 93, 1884, p. 121, all acts conferring local self-government on the town were repealed, and the territory of the town reverted to its original condition of being merely a part of the parish of Jefferson, subject to the jurisdiction of the police jury of that parish. It would seem, however, that trustees continued to be elected in the town; for, in August, 1898. the trustees of the town, in conjunction with the police jury of the parish, leased to the Interstate Transportation Company a part of the common, or open space, in front of the town, describing the area embraced in the lease, as follows:
“That portion of the front of the town of Mechanicsham inside of the levee and extending from the upper line of said front now under lease to August Gerdes, or assigns, up to within 50 feet of the lower line of Copernic avenue. Save and except therefrom 10 feo.t beginning at the upper line of the property now leased to August Gerdes and running into the direction towards Newton street, which is to be reserved as a passage way.”
In September, 1901, this lease was sold to the Union Oil Co., and from that time the leased premises were occupied by that company.
The distance across the space thus leased, that is to say, from the car line along the front street, to the base of the levee, is about 36 feet. Newton street, which is one of the streets perpendicular to the river, if projected to the river, would pass about the center of the leased space. As a matter of fact,. Newton street, as a defined street, stops at Front street, and the space that would be occupied by Newton street, if it was continued to the levee, is land not marked as a street, not paved, or banquetted, or even ditched. The lessee, however, has left this space open and unobstructed, while he has used the space above as dumping ground for machinery, lumber, scrap iron and débris, and has constructed a warehouse on the space below. On the river side of the levee he has placed a building about half way across the space that would be occupied by the prolongation of Newton street to the river. Along the line of the prolongation of the upper sidewalk of Newton street he has placed steps going up the levee. Both inside and outside of the levee, the space that would be occupied 'by the prolongation of Newton street, and which has thus been left unobstructed, save by the building on the river side of the levee, has been used by the said lessees as a landing place for their freight and merchandise. Freight would be put there and left there until either taken on board boat, or on board cars, or hauled away by wagons. Except in connection of this business of the lessee, no wagons or other vehicles have come on this space. There could have been no occasion for their doing so, as they could only have gone the distance of 36 feet, which was all the space between the railroad track and the levee. They could not have gone on the levee, as the place was not a public landing. But pedestrians would go to and from the levee along the line of the steps and of the upper sidewalk of Newton street; moreover, those intending to take the top of the levee for going in the direction down the levee, or those coming on the top of the levee from down the river, would follow a well-beaten path diagonally across the said open space, and ascending the levee at the lower line of said open space. To complete the description of the place, we will add that *667on the river side of the levee the space on the top of the river bank, between the levee and the river, is about of the same width as between the railroad on Front street and the levee; that is to say, about 3G feet, and that when the river is up against the levee that part is under water.
On the day of the occurrence which has given rise to this suit, the defendant, Keegan, who had charge of the property of the lessee on the leased premises, and who also was the owner of a dredgeboat, had the bucket of his dredge taken to pieces and put on this open space, or landing, on the land side of the levee, with a view to sending it to the foundry by the railroad which ran along by on Front street. This bucket was of steel, and was some eight feet high, and wide in proportion; its capacity being a yard and a half or two yards of earth, and its four leaves and other parts were therefore very heavy. Those handling these leaves and other ponderous parts skidded them down the levee on a plank to a spot about the middle of the open space — about midway between the diagonal path and the path leading to the steps up the levee — intending to put them on board cars as soon as a car could be had; and they were, in point of fact, thus removed the next day. There was no other place where this freight could have been put. The plank used in moving it down the levee was left there. It was about 14 feet long, 2% inches thick, and 8 inches wide. It lay one end resting upon the levee. The work of transferring this machinery from the dredge to the landing where it was thus left, took the entire day. It was the 31st of January.
In the evening, at about 7 o’clock, it being dark, the plaintiff’s little 10 year old son and his 14 year old brother ascended the steps to the top of the levee. There they were set upon by a dog, and the younger boy, being frightened, ran down the levee upon the eight-inch plank; and, the plank upsetting with him, he fell upon the leaves of the dredge-bucket, and was injured; and the plaintiff sues defendant in damages for the injury.
The theory of plaintiff is that the spot where this machinery was left was part of Newton street, and that the leaving of the things there was negligence per se, entailing responsibility upon defendant for all consequences.
Plaintiff’s learned counsel argues the case as if the lad had run across this open space, as upon a street which he had a right to expect would be free from obstruction, and had, in the darkness, struck against this machinery.
On. the other hand, defendant’s learned counsel insist, as their first ground of defense, that the place was leased property, having the same legal status as private property, and that persons coming upon it were at best mere licensees to whom defendant owed no duty to keep the place free from obstructions. Counsel, as their second defense, contend that even conceding that the lease was unauthorized and null, and therefore no protection, yet that the leaving of the things where they were left and for the short time they remained, was not negligence; because, at worst, the place was a landing, similar in character to the open space between the river and the front street in the city of New Orleans, and had theretofore been used in no other way than as a place for» depositing freight in transit, and that therefore defendant had a right to use it in the manner he did for the temporary deposit of his freight, especially as the evidence shows that he had no other way of disposing of the freight until he could put it on board car.
To- this last argument plaintiff’s counsel answer that, conceding the facts to be as stated, defendant should have placed a lamp *669■or other signal to warn the public of the ■danger.
For the authority of the police jury of the parish of Jefferson to make the lease, and thus to impart to the common a quasi private ■character, defendant’s learned counsel refer to the following sections of the Revised 'Statutes:
“See. 3364. The police jury of all the parish•es of this state are authorized to pass all .such ordinances. as they, may deem necessary relative to roads, bridges and ditches, etc.”
“Sec. 3380. No person shall turn, alter or ■change any public road unless it be by order ■of the police jury.”
■ These statutes, ex vi terminorum, apply only to roads, and the space in question was not a road or street. But if it had been, the police jury would nevertheless have been without authority to lease it, since it is a •plain proposition (at any rate in the absence ■of express legislative authority) the police jury cannot lease a public road for a mere private use. Bradley v. Pharr, 45 La. Ann. 426, 12 South. 618, 19 L. R. A. 647. In that case it was held by the court that a police .jury was without power to authorize the occupation of a part of the public highway by a purely private railroad.
'The lease was therefore unauthorized, and null. But it is not for that reason entirely without significance. It is the only action, ■so far as appears, the parochial authorities have ever taken with reference to the space ■in question, and it shows that the use of it as a landing for loading and unloading and temporarily depositing freight and merchandise had their sanction; and sustains defendants’ second ground of defense, that the place was not a public street, but a landing either private or public.
As a matter of course, if the place was not a street, but a landing, the piutting of the things there and leaving them over night would not be negligence — at any rate in the absence of a showing that there was no necessity for so doing — -and the evidence shows, on the contrary, that there was no other place where the things could have been put, and that the unloading of them had taken all day, and hence that they had to be suffered to remain overnight.
So far as concerns the putting of a lamp, or other danger signal on them, we do not find there was any necessity for doing so. The place was not a street, but a landing. While the evidence shows that it was customary to put machinery, lumber, and goods of all kinds on this landing, and to leave them there for indefinite periods, no attempt is made to show that it was customary, when things were thus left, to put a lantern upon them.
Besides, nothing shows that had the usual red lantern been placed upon the things the accident would not have happened just the same. The little fellow did not run up against the things, but he fell upon them as a result of the plank’s upsetting with him. And if it was,light enough for him to have undertaken to run down an eight-inch plank, we doubt very much whether it would not have been light enough for him not to have run against an obstruction. However, we do not rest the case upon want of causal connection, but of absence of negligence. We hold that the place was a landing, and that the leaving of goods upon it overnight was not per se negligence, and that the evidence fails to show that when goods were left there it was customary to put a danger signal upon them, and that ordinary prudence would have required that it be done.
Plaintiff’s learned counsel lay great stress upon the fact that the witnesses, in referring to the space in question, call it the street.' But calling the place a street does not make it so. We have the photograph of the place, and an abundance of minute verbal description . of it, and we know exactly what its *671condition, and uses were, and we know that it was a landing place, and not a street. Judgment affirmed.
LAND, J. I dissent for the reasons stated in the original opinion of the court.